Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

  COMMISSIONERS:    Edith Ramirez, Chairwoman      Julie Brill      Maureen K.
Ohlhausen      Joshua D. Wright

 

 

   )      In the Matter of    )         )         )      Pinnacle Entertainment,
Inc.,    )      a corporation; and,    )         )      Docket No. 9355    )
        )      Ameristar Casinos, Inc.,    )      a corporation.    )         )
    

 

   )     

AGREEMENT CONTAINING CONSENT ORDERS

This Agreement Containing Consent Orders (“Consent Agreement”), by and between
Pinnacle Entertainment, Inc. (“Pinnacle”), and Ameristar Casinos, Inc.
(“Ameristar”) (Pinnacle and Ameristar hereinafter collectively referred to as,
“Respondents”) by their duly authorized officers and attorneys, and counsel for
the Federal Trade Commission (“Commission”), is entered into in accordance with
the Commission’s Rules governing consent order procedures. In accordance
therewith,

IT IS HEREBY AGREED that:

 

  1. Respondent Pinnacle is a corporation organized, existing, and doing
business under and by virtue of the laws of the state of Delaware, with its
office and principal place of business located at 8918 Spanish Ridge Avenue, Las
Vegas, NV 89148.

 

  2. Respondent Ameristar is a corporation organized, existing, and doing
business under and by virtue of the laws of the state of Nevada, with its office
and principal place of business located at 3773 Howard Hughes Parkway, Suite 490
South, Las Vegas, Nevada 89169.

 

  3. Respondents have been served with a copy of the complaint issued by the
Federal Trade Commission charging them with violations of Section 7 of the
Clayton Act, as amended, and Section 5 of the Federal Trade Commission Act, as
amended.



--------------------------------------------------------------------------------

  4. Respondents admit all the jurisdictional facts set forth in the Complaint.

 

  5. Respondents waive:

 

  a. Any further procedural steps;

 

  b. The requirement that the Commission’s Decision and Order and Order to Hold
Separate and Maintain Assets, both attached hereto and made a part hereof,
contain statements of findings of fact and conclusions of law;

 

  c. All rights to seek judicial review or otherwise to challenge or contest the
validity of the Decision and Order and Order to Hold Separate and Maintain
Assets entered pursuant to this Consent Agreement; and

 

  d. Any claim under the Equal Access to Justice Act.

 

  6. Because there may be interim competitive harm, the Commission may issue and
serve its Order to Hold Separate and Maintain Assets in this matter at any time
after it accepts this Consent Agreement for public comment.

 

  7. Not later than thirty (30) days after this Consent Agreement is signed by
the Respondents, the Respondents shall submit initial compliance reports,
pursuant to Section 2.33 of the Commission Rules, 16 C.F.R. § 2.33, and
thereafter, shall submit compliance reports every thirty (30) days until the
Order to Hold Separate and Maintain Assets becomes final, at which time the
reporting obligations contained in the Order to Hold Separate and Maintain
Assets (other than the requirement to submit an initial report pursuant to this
Consent Agreement) shall control. Each compliance report shall set forth in
detail the manner in which the Respondents have complied, are complying, and
will comply with the Consent Agreement, the Order to Hold Separate and Maintain
Assets, and the Decision and Order. The Respondents shall provide sufficient
information and documentation to enable the Commission to determine
independently that the Respondents are in compliance with the Consent Agreement
and each of the Orders.

 

  8. Each compliance report shall be either verified by a notarized signature or
self-verified in a manner set forth in 28 U.S.C. § 1746. Section 2.41(a) of the
Commission’s Rules of Practice requires that an original and two copies of all
compliance reports be filed with the Commission. The Respondents shall file an
original report and one copy with the Secretary of the Commission, and shall
send at least one copy directly to the Bureau of Competition’s Compliance
Division.

 

  9.

This Consent Agreement, and any compliance reports filed pursuant to this
Consent Agreement, shall not become part of the public record of the proceeding
unless and until the Consent Agreement is accepted by the Commission. If this
Consent Agreement is accepted by the Commission, it will be placed on the public
record for a period of thirty (30) days and information in respect thereto
publicly released. The Commission thereafter may either withdraw its acceptance
of this Consent Agreement and so notify

 

2



--------------------------------------------------------------------------------

  each Respondent, in which event the Commission will take such action as it may
consider appropriate, or issue and serve its Decision and Order, in disposition
of the proceeding.

 

  10. This Consent Agreement is for settlement purposes only and does not
constitute an admission by Respondents that the law has been violated as alleged
in the Complaint, or that the facts as alleged in the Complaint, other than
jurisdictional facts, are true.

 

  11. This Consent Agreement contemplates that, if it is accepted by the
Commission, the Commission may (a) issue and serve its Order to Hold Separate
and Maintain Assets; and (b) make information public with respect thereto. If
such acceptance is not subsequently withdrawn by the Commission pursuant to the
provisions of Commission Rule 2.34, 16 C.F.R. § 2.34, the Commission may,
without further notice to Respondents, issue the attached Decision and Order
containing an order to divest and providing for other relief in the disposition
of the proceeding.

 

  12. When final, the Decision and Order and Order to Hold Separate and Maintain
Assets shall have the same force and effect and may be altered, modified, or set
aside in the same manner and within the same time as provided by statute for
other orders. The Decision and Order and Order to Hold Separate and Maintain
Assets shall become final upon service. Delivery of the Decision and Order and
the Order to Hold Separate and Maintain Assets to a Respondent by any means
provided in Commission Rule 4.4(a), 16 C.F.R. § 4.4(a), including, without
limitation, delivery to an office within the United States of the counsel for a
Respondent identified on this Consent Agreement, shall constitute service.
Respondents waive any rights they may have to any other manner of service.
Respondents also waive any right they may otherwise have to service of any
Appendices attached or incorporated by reference into the Decision and Order or
Order to Hold Separate and Maintain Assets, if Respondents are already in
possession of copies of such Appendices, and agree that each is bound to comply
with and will comply with the Decision and Order and the Order to Hold Separate
and Maintain Assets to the same extent as if it had been served with copies of
such Appendices.

 

  13. The Complaint may be used in construing the terms of the Decision and
Order and the Order to Hold Separate and Maintain Assets, and no agreement,
understanding, representation, or interpretation not contained in the Decision
and Order, the Order to Hold Separate and Maintain Assets, or the Consent
Agreement may be used to vary or contradict the terms of the Decision and Order
or the Order to Hold Separate and Maintain Assets.

 

  14. By signing this Consent Agreement, Respondents represent and warrant that
they can fulfill all the terms of the Order to Hold Separate and Maintain Assets
and accomplish the full relief contemplated by the attached Decision and Order
(including effectuating the required divestitures, as well as any necessary
assignments or transfers) and that all parents, subsidiaries, affiliates, and
successors necessary to effectuate the full relief contemplated by this Consent
Agreement are parties to this Consent Agreement or within the control of parties
to this Consent Agreement.

 

3



--------------------------------------------------------------------------------

  15. Respondents agree that they shall interpret the Divestiture Agreement, as
that term is used in the Decision and Order, in a manner that is fully
consistent with all of the relevant provisions and remedial purposes of the
Order to Hold Separate and Maintain Assets and the Decision and Order.

 

  16. Respondents have read the Complaint, the Decision and Order, and the Order
to Hold Separate and Maintain Assets. Respondents understand that once the
Decision and Order and Order to Hold Separate and Maintain Assets have been
issued, the Respondents will be required to file one or more compliance reports
showing that the Respondents have fully complied with the Decision and Order and
the Order to Hold Separate and Maintain Assets.

 

  17. Each Respondent agrees to comply with the applicable terms of the proposed
Decision and Order and Order to Hold Separate and Maintain Assets from the date
such Respondent signs this Consent Agreement. Respondents further understand
that each may be liable for civil penalties in the amount provided by law for
each violation of the Decision and Order and of the Order to Hold Separate and
Maintain Assets after such Orders become final.

 

PINNACLE ENTERTAINMENT, INC.       FEDERAL TRADE COMMISSION

/s/ Carlos Ruisanchez

     

/s/ Jeremy Morrison

By:   Carlos Ruisanchez       Jeremy Morrison   President & Chief Financial
Officer       Attorney         Bureau of Competition Dated: August 2, 1013      
AMERISTAR CASINOS, INC.       Approved:

/s/ Gordon R. Kanofsky

     

/s/ Alexis J. Gilman

By:   Gordon R. Kanofsky       Alexis J. Gilman   Chief Executive Officer &
Director       Deputy Assistant Director         Bureau of Competition Dated:
August 2, 1013      

 

4



--------------------------------------------------------------------------------

/s/ W. Stephen Smith

     

/s/ Jeffrey H. Perry

W. Stephen Smith       Jeffrey H. Perry Morrison & Foerster LLP       Assistant
Director Attorney for Pinnacle Entertainment, Inc.       Bureau of Competition
     

/s/ Norman A. Armstrong, Jr.

Dated:  

August 2, 2013

      Norman A. Armstrong, Jr.         Deputy Director         Bureau of
Competition

/s/ Adam J. Di Vincenzo

      Adam J. Di Vincenzo       Gibson, Dunn & Crutcher LLP      

/s/ Deborah L. Feinstein

Attorney for Ameristar Casinos, Inc.       Deborah L. Feinstein       Director
      Bureau of Competition Dated:  

August 2, 2013

     

 

5